Exhibit 10.43
RUSS BERRIE AND COMPANY, INC.
STOCK OPTION AGREEMENT
Date of Grant:                      __, 20____
STOCK OPTION AGREEMENT (the “Agreement”), dated as of the date set forth above,
between Russ Berrie and Company, Inc., a New Jersey corporation (the “Company”),
and the individual whose name appears on the signature page hereof (the
“Optionee”).

1.   Confirmation of Grant; Exercise Price. The Company hereby confirms the
grant to the Optionee, effective as of the date set forth above, of stock
options (the “Options”) to purchase                      shares of the Common
Stock, stated value $0.10 per share, of the Company (“Common Stock”) at an
exercise price of $___________ per share (the “Exercise Price”). The Options
granted hereunder are issued under and subject to the terms and conditions of
the Company’s Equity Incentive Plan (the “Plan”), which is incorporated into
this Agreement by reference, and the terms and provisions of this Agreement.
Unless otherwise defined in this Agreement, capitalized terms used in this
Agreement shall have the meanings ascribed to them in the Plan. If there is any
conflict between the provisions of this Agreement and the Plan, the provisions
of the Plan will govern. The Optionee acknowledges receipt of a copy of the
Plan. The Options granted hereunder are intended to be non-qualified stock
options.

2.   Vesting and Exercisability. Except as provided in Sections 3 and 5 below,
the Options shall vest and become exercisable ratably over five years (20% per
year), commencing on the first anniversary of the Date of Grant. In no event may
a vested portion of the Options be exercised later than 10 years from the Date
of the Grant, however, the term of exercisability of a vested portion of the
Options shall be subject to the provisions of Section 3 below. Subject to the
terms of the Severance Plan, when a portion of the Options are no longer
exercisable, they shall be deemed to have lapsed and terminated.

3.   Termination.

(a) Disability, Death or Retirement. Notwithstanding Item 2 above, if the
Optionee: (A) becomes Disabled; or (B) dies while employed by a Participating
Company, his or her outstanding unexercised Options, whether or not vested
and/or exercisable on the date of the applicable event, shall become fully
vested and exercisable, and may be exercised by the Optionee, or his or her
legal representative, estate, legatee(s) or permitted transferee(s), as
applicable, for up to one year after the date of such Optionee’s Disability or
death, as applicable, or the remaining term of the Option, whichever period is
shorter. Notwithstanding Item 2 above, if the Optionee Retires, his or her
outstanding unexercised Options, to the extent vested and exercisable on the
date of such Retirement, may be exercised by the Optionee for up to one year
after the date of his or her Retirement or the remaining term of the Option,
whichever period is shorter.
(b) Other Termination. Notwithstanding Item 2 above, and subject to the last
sentence of this clause (b), if the Optionee’s employment with a Participating
Company terminates for any reason other than Disability, death or Retirement,
his or her outstanding unexercised Options will be cancelled and deemed
terminated as of the date of termination; provided, however, that if the
Optionee’s employment is terminated by a Participating Company for reasons other
than Cause, his or her outstanding unexercised Options, to the extent vested and
exercisable on the date of termination, may be exercised within 90 days after
such termination, or the remaining term of the Option, whichever period is
shorter.

 

 



--------------------------------------------------------------------------------



 



4.   Exercise.

(a) The Options shall be exercised by giving written notice of exercise to the
Chief Financial Officer of the Company at the Company’s principal executive
office, which shall specify the number of shares of Common Stock to be
purchased. The exercise price of the Options shall be paid in cash or, in the
sole discretion of the Committee: (a) by the delivery of shares of Common Stock
of the Company then owned by the Optionee; (b) by directing the Company to
withhold shares otherwise deliverable upon exercise to satisfy the exercise
price; or (c) by delivery of a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
exercise price, as long as such transaction is not impermissible under Section
13(k) of the Exchange Act (Section 402 of the Sarbanes-Oxley Act of 2002). To
facilitate the foregoing, the Company may enter into agreements for coordinated
procedures with one or more brokerage firms. The Committee may prescribe any
other method of paying the exercise price that it determines to be consistent
with applicable law and the purpose of the Plan.
(b) The Options may be exercised only with respect to full shares of Common
Stock. Notwithstanding any other provision of this Agreement, the Options may
not be exercised in whole or in part: (i) unless all requisite approvals and
consents of any governmental authority of any kind having jurisdiction over the
exercise of the Options shall have been secured; and (ii) unless the issuance of
shares of Common Stock upon the exercise of the Options shall be exempt from
registration under applicable U.S. federal and state securities laws, and
applicable non-U.S. securities laws, or the shares of Common Stock shall have
been registered under such laws. As a condition to the exercise of this Option,
the Company may require the Optionee to make any representation and warranty to
the Company as may be required by applicable laws, rules or regulations.

5.   Adjustments.

(a) The Options or this Agreement shall be subject to adjustment or
substitution, as determined by the Committee in its sole discretion, as to the
number, price or kind of a share of Common Stock or other consideration subject
to the Options, and any and all other matters deemed appropriate by the
Committee, including, without limitation, accelerating the vesting, settlement
and/or exercise period pertaining to the Options, or as otherwise determined by
the Committee to be equitable, in the event of: (i) changes in the outstanding
Common Stock or in the capital structure of the Company by reason of a
dissolution or liquidation of the Company, sale of all or substantially all of
the assets of the Company, mergers, consolidations or combinations with or into
any other entity if the Company is the surviving entity, stock or extraordinary
dividends, stock splits, reverse stock splits, stock combinations, rights
offerings, statutory share exchanges involving capital stock of the Company,
reorganizations, recapitalizations, reclassifications, exchanges, spin-offs,
dividends in kind, or other relevant changes in capitalization; or (ii) any
change in applicable laws or any change in circumstances which results in or
would result in any substantial dilution or enlargement of the rights granted
to, or available for, participants in the Plan, or which otherwise warrants
equitable adjustment because, in the sole discretion of the Committee, it
interferes with the intended operation of the Plan. Any adjustments under this
Section 5 shall be made in a manner which does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act and which
otherwise is permissible under Code Section 409A, if applicable. The Company
shall give the Optionee notice of any adjustment hereunder and, upon notice,
such adjustment shall be conclusive and binding for all purposes.

 

2



--------------------------------------------------------------------------------



 



(b) In connection with a Business Combination, the Committee, in its sole
discretion, may provide for: (i) the continuation of the Plan and/or the
assumption of the Options granted hereunder by a successor corporation (or a
parent or subsidiary thereof); (ii) the substitution for the Options of new
awards covering the stock of a successor corporation (or a parent or subsidiary
thereof), with appropriate adjustments as to the number and kind of shares and
exercise prices; (iii) upon 10 days’ advance notice from the Committee to the
Optionee, the acceleration of the vesting, settlement and/or exercise period
pertaining to the Options; or (iv) upon 10 days’ advance notice from the
Committee to the Optionee, (x) the cancellation of any outstanding portion of
the Options that is then exercisable or vested and the payment, in cash or
stock, or any combination thereof, of the value of such portion of the Options
based upon the price per share of stock received or to be received by other
stockholders of the Company in connection with the Business Combination, and
(y) the cancellation of any portion of the Options that is not then exercisable
or vested. In the event of any continuation, assumption or substitution
contemplated by the foregoing clauses, the Plan and/or the Options shall
continue in the manner and under the terms so provided.
(c) If, by reason of a change in capitalization described in this Section 5, the
Optionee shall be entitled to new, additional or different shares of stock or
securities of the Company or any other corporation in respect of his or her
Option, in the event that the Plan continues, such new, additional or different
shares shall thereupon be subject to all of the conditions, restrictions and
performance criteria which were applicable to the shares of Common Stock subject
to the Option, as the case may be, prior to such change in capitalization.

6.   Authority of Committee. Subject to the limitations set forth in the Plan,
the Committee is vested with absolute discretion and authority to interpret the
Plan and make all determinations necessary or advisable for the administration
thereof. Any determination of the Committee in the administration of the Plan,
as described therein, shall be final, conclusive and binding upon the Optionee
and any person claiming under or through the Optionee, including, without
limitation, as to any adjustments pursuant to Section 5 hereof.

 

3



--------------------------------------------------------------------------------



 



7.   Transferability. The Options shall not be transferable except by will or by
the laws of descent or distribution and shall be exercisable, during the
Optionee’s lifetime, subject to the provisions of Section 3, only by the
Optionee. Notwithstanding the foregoing, the Committee in its sole discretion
may permit the transferability of the Options by the Optionee to a member of
his/her Immediate Family or trusts for the benefit of such persons, or
partnerships, corporations, limited liability companies or other entities owned
solely by such persons, including trusts for such persons. The Optionee
acknowledges and agrees that a violation of this Section 7 will cause the
Company irreparable injury for which adequate remedy at law is not available.
Accordingly, the Optionee agrees that the Company shall be entitled to an
injunction, restraining order or other equitable relief, without the posting of
any bond, to prevent the breach of this Section 7 and to enforce the terms and
provisions hereof in any court of competent jurisdiction in the United States or
any state thereof, in addition to any other remedy to which it may be entitled
at law or equity.

8.   No Right to Continued Employment. Nothing contained in the Plan or this
Agreement shall confer upon the Optionee any right with respect to continuance
of employment or service by any Participating Company nor limit in any way the
right of any Participating Company to terminate or modify the employment or
retention of the Optionee at any time, with or without Cause. By accepting the
Options, the Optionee expressly acknowledges that there is no obligation on the
part of any Participating Company to continue the Plan and/or grant any
additional Awards to the Optionee.

9.   No Rights as Stockholder. The Optionee shall have no voting or other rights
as a stockholder of the Company with respect to the shares of Common Stock
underlying the Options until the exercise of the Options and the issuance of a
certificate or certificates to him or her for shares of Common Stock in respect
thereof. No adjustment shall be made for dividends or other rights for which the
record date is prior to the issuance of such certificate or certificates.

10.   Limitations on Delivery of Certificates. The Company shall not be required
to issue or deliver a certificate for Common Stock hereunder unless the issuance
of such certificate complies with all applicable legal requirements including,
without limitation, compliance with the provisions of applicable state
securities laws, the Securities Act of 1933, as amended (the “Securities Act”),
the Securities Exchange Act of 1934, as amended, and the requirements of the
exchanges, if any, on which the Company’s shares of Common Stock may, at that
time, be listed.

11.   Disposition of Common Stock. Notwithstanding anything contained in the
Plan or herein to the contrary, in the event that the disposition of any shares
of Common Stock acquired pursuant to the exercise of all or a portion of the
Options is not covered by a then current registration statement under the
Securities Act, and is not otherwise exempt from such registration, such shares
shall be restricted against transfer to the extent required by the Securities
Act and Rule 144 or other regulations thereunder. The certificates evidencing
any of such shares shall be appropriately amended or have an appropriate legend
placed thereon to reflect their status as restricted securities as aforesaid.

 

4



--------------------------------------------------------------------------------



 



12.   Withholding. Whenever any portion of the Options are exercised, the
Optionee shall be required to remit to the applicable Participating Company an
amount sufficient to satisfy the employer’s statutory U.S. federal, state and
local and non-U.S. tax withholding requirements with respect thereto
(“Withholding Taxes”). Such remittance may be required prior to the issuance of
any shares of Common Stock to the Optionee. Notwithstanding the foregoing, the
Committee may, in its sole discretion, in lieu of all or any portion of a cash
payment in respect of Withholding Taxes, permit the Optionee to elect to have
the Company withhold Common Stock (or allow the return of Common Stock) having
an aggregate Fair Market Value, determined on the date the obligation to
withhold or pay such taxes arises, equal to the amount (or portion thereof)
required to be withheld. Any fraction of a share of Common Stock which would be
required to satisfy the Optionee’s Withholding Tax obligation shall be
disregarded and the remaining amount due shall be paid in cash by the Optionee.

13.   Miscellaneous.

(a) Notices. All notices and other communications required or permitted by this
Agreement shall be in writing and shall be deemed given to a party when:
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, e-mail address or person as a party
may designate by notice to the other party):
if to the Company, to it at:

Russ Berrie and Company, Inc.
1800 Valley Road
Wayne, New Jersey 07470
Attention: Corporate Secretary
Fax no.: 201-405-7377
E-mail address: mgoldfarb@russberrieij.com
if to the Optionee, to the Optionee at the address set forth on the signature
page hereof.
Any notice given: (i) after 5:00 p.m. local time on any business day; or (ii) on
a day that is not a business day, will be deemed to have been given on the next
following business day.
(b) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

 

5



--------------------------------------------------------------------------------



 



(c) Amendment. Subject to Section 22.1 of the Plan, this Agreement may not be
amended, modified or supplemented orally, but only by a written instrument
executed by the Optionee and the Company.
(d) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Optionee without the prior written consent of the Company.
(e) Additional Limitations. The Optionee may be required to comply with any
timing or other restrictions with respect to the exercise of the Options,
including a window period limitation, as may be imposed in the sole discretion
of the Committee.
(f) Applicable Law. To the extent the federal laws of the United Stated do not
otherwise control, this Agreement shall be governed by and construed in
accordance with the law of the State of New Jersey, regardless of conflicts of
law principles thereof.
(g) Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
(h) Counterparts; Facsimiles. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument. Signatures by facsimile
(including in Adobe Acrobat format) will be deemed to be original signatures for
all purposes hereunder.
(i) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
(j) Tax Status of the Options. The Options are not intended to be treated as an
arrangement that provides for a deferral of compensation subject to Section 409A
of the Internal Revenue Code. This Agreement shall be construed and applied so
as to ensure that the Options are not covered by Section 409A; and this
Agreement shall be deemed amended to the extent reasonably necessary, as
determined by the Committee in its sole discretion, to exclude the Options from
the application of Section 409A or to comply with Section 409A, if necessary.
Without limiting the generality of the foregoing, in accordance with Notice
2005-1 of the Internal Revenue Service, the Option exercise price shall never
become less than the Fair Market Value of the underlying shares of Common Stock
on the date of grant.
(k) Share Certificates. All references to shares of Common Stock or certificates
in this Agreement shall refer to either shares represented by certificates or
uncertificated shares, and no such reference shall be construed to require
certificated shares or to grant additional or different rights or obligations as
between the holders of certificated and uncertificated shares of the Company.

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Optionee have executed this Stock Option
Agreement as of the date first above written.

                  RUSS BERRIE AND COMPANY, INC.
 
           
 
  BY:        
 
     
 
   
 
                OPTIONEE
 
                     
 
                Address of Optionee:
 
           
 
                     
 
           
 
                     
 
                Fax No:    
 
     
 
   
 
                E-Mail:
 
     
 
   

 

7